Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 02 February 2022, applicant amended independent Claim 1 to include the proviso “wherein a crosslinking degree is 10 to 40 % by mass in mass gel fraction”.  The applied prior art to JP 2002-514244 does not teach or suggest such a requirement.  As pointed out by applicant, JP 2002-514244 discloses a gel fraction in Table V which is 60% by mass or more.  Although Examples 13 and 14 recite gel fractions within the range of 10 to 40%, these examples are outside the scope of the claims since the claims require (C) a silane coupling agent.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                        
EMcAvoy
March 7, 2022